               Case 1:20-cr-00182-VEC Document 52
                                               51 Filed 07/16/20
                                                        07/15/20 Page 1 of 1
                                               U.S. Department of Justice
      [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                         USDC SDNY                         One Saint Andrew’s Plaza
                         DOCUMENT                          New York, New York 10007
                         ELECTRONICALLY FILED
                         DOC #:                             July 15, 2020
          BY ECF         DATE FILED: 07/16/2020

          The Honorable Valerie E. Caproni


                                                   MEMO ENDORSED
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007

             Re:      United States v. Odalys Rojas, 20 Cr. 182 (VEC)

          Dear Judge Caproni:

                  The Government writes to respectfully request that the Court schedule a change-
          of-plea hearing for defendant Odalys Rojas in the above-captioned case. The parties have
          conferred and are available at the Court’s convenience the following dates/times:

                   Monday, July 20, 2020:        9:30 a.m. – 4:00 p.m.
                   Tuesday, July 21, 2020:       9:30 a.m. – 2:00 p.m.
                   Wednesday, July 22, 2020:     9:30 a.m. – 2:00 p.m.
                   Thursday, July 23, 2020:      9:30 a.m. – 5:00 p.m.

An in-person, change-of-plea hearing is hereby
scheduled for July 23, 2020, at 2:00 P.M. The                    Respectfully submitted,
Government is requested to email the proposed plea
agreement and any superseding charging instrument to             AUDREY STRAUSS
chambers, by July 17, 2020.                                      Acting United States Attorney for the
                                                                 Southern District of New York
Any interested members of the public may listen to
                                                           By: ______________________
the audio of the proceeding by dialing
1-888-363-4749, using the access code 3121171 and              Juliana N. Murray
the security code 0182.                                        Assistant United States Attorney
                                                               (212) 637-2314
SO ORDERED.                   Date: 07/16/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
